United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                December 9, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                                No. 03-40506
                            Conference Calendar



ROQUE T. ARANDA,

                                        Petitioner-Appellant,

versus

THOMAS J. PRASIFKA; DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                        Respondents-Appellees.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                            USDC No. C-03-CV-42
                           --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Roque Tercero-Aranda, Texas prisoner # 805045, filed a

federal habeas corpus petition pursuant to 28 U.S.C. §§ 2241

and 2254 in which he sought to challenge the Immigration and

Naturalization Service’s alleged custody of him pursuant to a

final order of deportation and a detainer that was lodged against

him.       The district court dismissed Aranda’s petition without

prejudice because he had failed to comply with a preclusion order


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40506
                                 -2-

that required him to obtain judicial permission before filing

any action.   Because Aranda’s petition was filed pursuant to 28

U.S.C. § 2241 and did not challenge a process arising out of a

state court, he is not required to obtain a COA to proceed on

appeal.   See Ojo v. I.N.S., 106 F.3d 680, 681 (5th Cir. 1997).

     Aranda’s assertion that the district court required him to

inform the court about payment on any monetary sanctions imposed

in civil litigation is not supported by the record.   The district

court properly found that Aranda had not complied with the

preclusion order issued in Aranda v. Simpson, 4:00cv3253

(S.D. Tex. Oct. 13, 2000), and Aranda has not shown that such a

preclusion order, as applied to a habeas proceeding, has blocked

his access to the courts.   See Lewis v. Casey, 518 U.S. 343,

355-56 (1996).

     AFFIRMED.